DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement between inventions I and II set forth on 11/17/20 is withdrawn. There is no longer a burden in examining these two inventions together.
The election of species requirement of the same date is maintained. As such, claims 3-4, 8, and 10 remain withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 9, 11, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites, “the ratio (t/d) of the panel thickness t of the baffle relative to the diameter d of each through hole in the inner circumferential region is less than 0.65.” The in” is unclear, and as such the claim is indefinite. The claim will be examined as though “(t/d)” recited “(t/d)in.”
Claim 2 recites “din” and “dout.” This terminology is inconsistent with the terminology used to describe the same measurements in claim 1. As such, the claim lacks proper antecedent basis and is indefinite.
Claim 5 recites, “a diameter Din of the inlet.” This measurement is introduced in claim 1. As such, the second instance lacks proper antecedent basis and is indefinite.
Claim 11 recite “the inner circumferential region.” There is insufficient antecedent basis for this limitation in the claim, and as such the claim is indefinite.
Claim 14 recites. “the light source is disposed at side of the another end portion.” The limitation at issue appears to be missing an article preceding the word “side.” As such, the claim is indefinite.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 2, 5-7, 9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0321505 A1 [Kodama].

Regarding Claim 1:
Kodama teaches a fluid sterilizing device (abstract) comprising: 
an enclosure having a channel where fluid to be sterilized flows in a direction of an axis (Fig. 9 (203)); 
an inlet formed on a side of one end portion of the enclosure (Fig. 9 (221)) such that the fluid flows in the channel along the direction of the axis (as shown in Fig. 9); 
an outlet formed on a side of another end portion of the enclosure so that the fluid flows out through the outlet (Fig. 9 (238) or (205)); 
a light source ((204) configured to emit ultraviolet light (para 132) via ultraviolet light transmissive material toward the fluid (para 132); and 
a baffle mounted inside the channel on the side of the one end portion of the enclosure so as to be perpendicular to the axis (Fig. 9 (206)), the baffle having a plurality of cylindrical through holes (as shown in Fig. 13), 
the inlet has a cylindrical shape that is coaxial with the channel (Fig. 9 (221)),
out of a panel thickness t of the baffle relative to a diameter d of each through hole in the outer circumferential region is larger than a ratio (t/d)in of the panel thickness t of the baffle relative to a diameter d of each through hole in the inner circumferential region (as shown in Fig. 13, wherein a constant width plate has a larger diameter hole in the middle and smaller diameter holes in its periphery). 

However, Kodama fails to teach that 
1) a ratio (Din-/D) of a diameter Din of the inlet relative to a diameter D of the channel is 0.46 or greater and less than 1; or that
2) the ratio (t/d)in of the panel thickness t of the baffle relative to the diameter d of each through hole in the inner circumferential region is less than 0.65.

Optimizing the diameter of the inlet is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Kodama teaches a taper ratio as a variable which achieves a recognized result (paras 225-232). Therefore, the prior art teaches adjusting the inlet size and identifies its ratio to the channel diameter as result-Kodama’s ratio (Din-/D) to be 0.46 or greater and less than 1 since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.
Furthermore, optimizing the ratio (t/d)in of the panel thickness t of the baffle relative to the diameter d of each through hole is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Kodama teaches that the holes in the plate achieve flow straightening despite the introduction of high Reynolds number fluids (paras 138-139). Fig. 13 demonstrates hole diameters that clearly exceed the thickness of the plate by more than two times. Such wide holes are necessary where fewer holes are used to achieve the aperture ratios necessary for the straightening that are discussed throughout Kodama. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of filing to make Kodama’s ratio (t/d)in to be less than 0.65 since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.

Regarding Claim 2:
Kodama teaches the fluid sterilizing device according to claim 1, wherein the panel thickness t of the baffle is uniform (as shown in Fig. 9), and 
a diameter din of each through hole formed in the inner circumferential region is larger than a diameter dout of each through hole formed in the outer circumferential region (Fig. 13). 

Regarding Claim 5:
Kodama teaches the fluid sterilizing device according to claim 1, wherein the inner circumferential region of the baffle has a round shape whose diameter is equal to a diameter Din of the inlet (The inner area of Fig. 13 is aligned with the inlet, therefore the size of the inlet overlaps with and defines an inner circumferential region of Fig. 13.). 

Regarding Claim 6:
Kodama teaches the fluid sterilizing device according to claim 1, but fails to specify that the ratio (t/d) of the panel thickness t of the baffle relative to a diameter d of each through hole is less than 0.65. 
Optimizing the ratio (t/d) of the panel thickness t of the baffle relative to the diameter d of each through hole is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Kodama teaches that the holes in the plate achieve flow straightening despite the introduction of high Reynolds number fluids (paras 138-139). Fig. 13 demonstrates hole diameters that clearly exceed the thickness of the plate by more than two times. Such wide holes are necessary where fewer holes are used to achieve the aperture ratios necessary for the straightening that are discussed throughout Kodama. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective Kodama’s ratio (t/d) to be less than 0.65 for all holes since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.

Regarding Claim 7:
Kodama teaches the fluid sterilizing device according to claim 1, wherein a reducer is provided between the inlet and the enclosure, a diameter of the reducer widens from the inlet side towards the enclosure (Fig. 9 (222)). 

Regarding Claim 9:
Kodama teaches the fluid sterilizing device according to claim 1, wherein the light source emits ultraviolet light in a direction parallel to a direction in which the fluid flows (as shown in Fig. 9).  

Regarding Claims 11-12:
Kodama teaches a fluid sterilizing device (abstract) comprising: 
an enclosure having a channel where fluid to be sterilized flows in a direction of an axis (Fig. 9 (203)); 
an inlet formed on a side of one end portion of the enclosure (Fig. 9 (221)) such that the fluid flows in the channel along the direction of the axis (as shown in Fig. 9); 
an outlet formed on a side of another end portion of the enclosure so that the fluid flows out through the outlet (Fig. 9 (238) or (205)); 
a light source ((204) configured to emit ultraviolet light (para 132) via ultraviolet light transmissive material toward the fluid (para 132); and 

wherein 
the inlet has a cylindrical shape that is coaxial with the channel (Fig. 9 (221)),
a ratio (t/d) of a panel thickness t of the rectifier relative to a diameter d of each through hole becomes larger as it goes farther away from a center of the baffle (as shown in Fig. 13, wherein a constant width plate has a larger diameter hole in the middle and smaller diameter holes in its periphery). 

However, Kodama fails to teach that 
1) a ratio (Din-/D) of a diameter Din of the inlet relative to a diameter D of the channel is 0.46 or greater and less than 1; or that
2) the ratio (t/d) of the panel thickness t of the baffle relative to the diameter d of each through hole is less than 0.65.

Optimizing the diameter of the inlet is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Kodama teaches a taper ratio as a variable which achieves a recognized result (paras 225-232). Therefore, the Kodama’s ratio (Din-/D) to be 0.46 or greater and less than 1 since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.
Furthermore, optimizing the ratio (t/d)in of the panel thickness t of the baffle relative to the diameter d of each through hole is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Kodama teaches that the holes in the plate achieve flow straightening despite the introduction of high Reynolds number fluids (paras 138-139). Fig. 13 demonstrates hole diameters that clearly exceed the thickness of the plate by more than two times. Such wide holes are necessary where fewer holes are used to achieve the aperture ratios necessary for the straightening that are discussed throughout Kodama. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of filing to make Kodama’s ratio (t/d)in to be less than 0.65 for each hole since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.

Regarding Claim 13:
Kodama teaches the fluid sterilizing device according to claim 12, wherein the inlet has a cylindrical shape that is coaxial with the channel (Fig. 9 (221)), a diameter of a round inner circumferential region of the rectifier is equal to a diameter Din of the inlet (The inner area of 

Regarding Claim 14:
Kodama teaches the fluid sterilizing device according to claim 9, wherein the light source is disposed at [the] side of the another end portion of the enclosure (as shown in Fig. 9, wherein the light source is next to (238)).

Regarding Claim 15:
Kodama teaches the fluid sterilizing device according to claim 14, wherein an inner wall of the enclosure is coated with UV light reflecting material (claim 18).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881